Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-24-2004

Sabree v. Richman
Precedential or Non-Precedential: Precedential

Docket No. 03-1226




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Sabree v. Richman" (2004). 2004 Decisions. Paper 651.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/651


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                          No. 03-1226


HASSAN SABREE, By his Mother and Next-Friend, Hana Sabree;
CATHERINE MEADE, By her Father and Next-Friend, Robert A.
  Meade; JOSEPH FRAZIER, By his Mother and Next-Friend,
   Patricia Frazier, for Themsleves and All Others Similarly
                            Situated

                               v.

* ESTELLE B. RICHMAN, In Her Official Capacity as Secretary of
    the Department of Public Welfare of the Commonwealth of
                          Pennsylvania

           Hassan Sabree, Catherine Meade, and Joseph Frazier,
                                      Appellants

        *{Substitution Pursuant to Clerk's Order dated 3/28/03
                       and F.R.A.P. Rule 43(c)}


  APPEAL FROM THE UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                  D.C. Civil No. 02-cv-03426
       District Judge: The Honorable Herbert J. Hutton


                  Argued: September 11, 2003


      Before: ALITO, BARRY, and AM BRO, Circuit Judges
                 (Opinion Filed May 11, 2004)
           ___________________________________

               ORDER AMENDING OPINION
           ___________________________________
      The slip opinion in the above case is hereby amended as follows:

      1.    On page 2, add the name of Jane Perkins, Esq., to the list under Sarah
            Somers, Esq., for Attorneys for Amicus Appellants.


                                 BY THE COURT:


                                 /s/ Maryanne Trump Barry

Dated: May 24, 2004
RLS/cc: SFG
        IWS
        JP
        SS
        JAK
        DML